Citation Nr: 1629307	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-21 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral upper extremity disability.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, which denied entitlement to service connection for hand tremors, left upper extremity carpal tunnel syndrome, and right upper extremity carpal tunnel syndrome.  The Board has recharacterized the issue on appeal as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In January 2016, the Veteran testified before the undersigned at a video conference hearing.  A transcript of that hearing is of record.

In July 2011, the RO received the Veteran's timely notice of disagreement (NOD) with the February 2011 rating decision.  Subsequently, in an October 2011 rating decision, the RO denied entitlement to service connection for diabetes mellitus, type II.  In August 2012, the RO issued a Statement of the Case (SOC) denying service connection for "carpal tunnel syndrome, bilateral upper extremity."  In his August 2012 substantive appeal, the Veteran checked the box indicating that he wished to appeal the issue listed on the SOC and noted he would "present additional evidence at [his] hearing."

In a January 2014 correspondence, the Veteran's representative asserts that the Veteran never claimed service connection for carpal tunnel syndrome, received a SOC addressing carpal tunnel and "assumed that the VA Form 9 (substantive appeal) was for the diabetes mellitus" claim.  Despite no evidence of a timely NOD with the October 2011 rating decision, in a June 2014 statement, the RO notified the Veteran that it had "reactivated the appeal for Diabetes Mellitus."  It appears that the RO is construing the August 2012 substantive appeal as a timely NOD with October 2011 rating decision denying service connection for diabetes mellitus.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his in-service duties as a boatswain's mate, which involved repetitive use of hands, caused his current bilateral upper extremity disability.  See Board hearing transcript, pp. 2-3.  

A March 1972 service treatment record shows that the Veteran had swollen metacarpals of the right hand.  An April 2016 private treatment record indicates diagnoses of bilateral hand stiffness and rheumatoid arthritis.  Further, an April 2016 electrodiagnostic study reflects evidence of moderate to severe sensory and motor median compressive neuropathy of both median nerves across the carpal tunnel.  There was also evidence of a right ulnar neuropathy across the right elbow.  

The Board finds that a remand is required to obtain a VA examination addressing the nature and etiology of any diagnosed disorders of the upper extremities.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Updated VA treatment records should also be secured.

Additionally, as discussed above, the RO has indicated that the Veteran timely appealed an October 2011 rating decision denying service connection for diabetes mellitus, type II.  See June 16, 2014 letter.  An SOC has not yet been issued, and must be provided on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any disability of the upper extremities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  Following a review of the claims file, the examiner should address the following:

(a.)  Identify all current musculoskeletal and neurological disabilities affecting the bilateral upper extremities, including rheumatoid arthritis, carpal tunnel syndrome, and right ulnar neuropathy.

(b.)  For each disability so identified, please opine as to whether it is at least as likely as not (a 50 percent probability or more) that such disability had its onset in service, or is otherwise the result of a disease or injury in service, to include as a result of the cumulative impact of the Veteran's repetitive use of his hands as a boatswain's mate and/or swollen metacarpals of the right hand demonstrated in March 1972.

A robust rationale is requested for any opinion furnished.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for a neurological disability of the hands and issue a Supplemental SOC, as appropriate.

4.  Separately, issue an SOC regarding the issue of entitlement to service connection for diabetes mellitus, type II.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


